In re Payton, Russell; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, No. 558,585; to the Court of Appeal, First Circuit, No. 2011 CA 2093.
Granted. The court of appeal’s judgment is reversed and this case is remanded for consideration of the state’s appeal *954on the merits. Relator timely sought review of the court of appeal’s prior order in Payton v. Louisiana State Police Crime Laboratory, 08-2644 (La.App. 1 Cir. 1/12/09), and this Court, exercising its plenary supervisory authority over the lower courts in this state, La. Const. art. 5, § 5(A), gave relator the relief he requested in the district court by ordering the Louisiana State Police Crime Laboratory to provide him with a cost estimate for reproducing the criminal records and test results relating to his case. State ex rel. Payton v. State, 09-0351 (La.11/25/09), 21 So.3d 952. Because the court of appeal’s judgment dismissing his writ did not become final before this Court granted limited relief, the subsequent proceedings leading to a judgment of $1200 in relator’s favor were not without legal effect, and they remain subject to review on timely appeal by the state.
WEIMER, J., recused.
CLARK, J., would deny.